          Case 1:20-cv-03661-ER Document 52 Filed 10/23/20 Page 1 of 1




October 23, 2020                                                             Orrick, Herrington & Sutcliffe LLP
                                                                             1000 Marsh Road
                                                                             Menlo Park, CA 94025
Via ECF
                                                                             +1 650 614 7400

Honorable Edgardo Ramos                                                      orrick.com

United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619                                               Amy Van Zant

New York, NY 10007                                                           E avanzant@orrick.com
                                                                             D +1 650 614 7403




Re:     Tradeshift, Inc. v. Smucker Services Company, Case No. 1:20-cv-3661-ER



Dear Judge Ramos:

         We represent plaintiff Tradeshift, Inc. in the above-captioned action. Pursuant to Section
2.D of the Court’s Individual Practices, we write to request oral argument on Tradeshift, Inc.’s
motion to dismiss defendant Smucker Services Company’s counterclaims for fraudulent
inducement, fraudulent misrepresentation, and negligent misrepresentation and to dismiss or
strike its prayer for punitive damages.

       We appreciate the Court’s consideration of this request.



                                                       Respectfully submitted,

                                                       /s/ Amy K. Van Zant

                                                       Amy K. Van Zant




cc:    Ronie M. Schmelz ronie.schmelz@tuckerellis.com
       Chelsea Mikula chelsea.Mikula@tuckerellis.com
       Savannah Fox savannah.fox@tuckerellis.com
       Richard F. Martinelli rmartinelli@orrick.com
       Jason K. Yu jasonyu@orrick.com
